DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent No. 3,983,735 to Berry.
In re claim 1, Berry teaches an apparatus for cutting a profile, comprising: 
a cutter (78, 82, 80) configured to make cuts on the profile (Col. 2, lines 58-68, Col. 2, lines 1-11, Col. 4, lines 34-68) having a first surface and a second surface, and having at least one rib (44,50) on the first surface, wherein the cuts are made on the first surface of the profile; 
a first drive unit (Col. 3, lines 62-68, Col. 4, lines 4, lines 1-13) to drive said cutter forward and backward to and from the first surface of the profile; and 
a second drive unit (Col. 4, lines 14-21) to drive said cutter up and down along the first surface of the profile.

Claim(s) 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent No. 7,080,538 to Neudorf.
In re claim 1, Lipari teaches an apparatus for cutting a profile, comprising: 
a cutter (16,18) configured to make cuts on the profile (14) having a first surface and a second surface, and having at least one rib (141,142) on the first surface, wherein the cuts are made on the first surface of the profile; 

a second drive unit (162,165) to drive said cutter up and down along the first surface of the profile.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Nos. 6167740 teaches a notching device and a bending device, US Patent No. 5456099 teaches a notching device and a tab. WO 2006102089 teaches notches formed in a tab via a notcher.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724